                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   JAMIE K. COMBS, ESQ.
                                                                 Nevada Bar No. 13088
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: jamie.combs@akerman.com
                                                             7   Attorneys for plaintiff Bank of America, N.A.,
                                                                 successor by merger to BAC Home Loans
                                                             8   Servicing, LP f/k/a Countrywide Home Loans
                                                                 Servicing, LP
                                                             9
                                                                                                   UNITED STATES DISTRICT COURT
                                                            10
                                                                                                          DISTRICT OF NEVADA
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   BANK OF AMERICA, N.A., SUCCESSOR BY                      Case No.: 2:16-cv-01932-APG-EJY
                                                                 MERGER TO BAC HOME LOANS
                      LAS VEGAS, NEVADA 89134




                                                            13   SERVICING, LP FKA COUNTRYWIDE
AKERMAN LLP




                                                                 HOME LOANS SERVICING, LP,                                STIPULATION AND ORDER TO EXTEND
                                                            14                                                            DEADLINE TO OPPOSE DEFENDANT
                                                                                            Plaintiff,                    AIRMOTIVE INVESTMENTS, LLC'S
                                                            15                                                            MOTION FOR SUMMARY JUDGMENT
                                                                 v.                                                       [ECF NO. 34]
                                                            16
                                                                 INSPIRADA COMMUNITY ASSOCIATION;                         FIRST REQUEST
                                                            17   AIRMOTIVE INVESTMENTS, LLC; and
                                                                 LEACH JOHNSON SONG & GRUCHOW,
                                                            18
                                                                                            Defendants.
                                                            19
                                                                 INSPIRADA COMMUNITY ASSOCIATION,
                                                            20
                                                                                            Counterclaimant,
                                                            21
                                                                 v.
                                                            22
                                                                 LEACH JOHNSON SONG & GRUCHOW,
                                                            23
                                                                                            Counter-defendant.
                                                            24

                                                            25

                                                            26

                                                            27                Plaintiff Bank of America, N.A., successor by merger to BAC Home Loans Servicing, LP fka
                                                            28   Countrywide Home Loans Servicing, LP (BANA) and defendant Airmotive Investments, LLC

                                                                 52117348;1
                                                             1   respectfully submit the following stipulation to allow BANA an additional sixty days to oppose

                                                             2   Airmotive's motion for summary judgment, ECF No. 34.

                                                             3                Airmotive moved for summary judgment on February 14, 2020. (ECF No. 34.) BANA's

                                                             4   opposition is due March 6, 2020. BANA and Airmotive stipulate to extending BANA's opposition

                                                             5   deadline by sixty days, to May 5, 2020, to allow BANA time to complete discovery before responding

                                                             6   to Airmotive's motion. The discovery cut-off is not until May 18, 2020. (ECF No. 30.)

                                                             7                This is the first request to extend BANA's opposition deadline. This stipulation is not made to

                                                             8   cause delay or prejudice to any party.
                                                             9                DATED: February 25, 2020.

                                                            10
                                                                  AKERMAN LLP                                                ROGER P. CROTEAU & ASSOCIATES, LTD.
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                   /s/ Jamie K. Combs, Esq.                                   /s/ Tim R. Rhoda
                      LAS VEGAS, NEVADA 89134




                                                            13    MELANIE D. MORGAN, ESQ.                                    ROGER P. CROTEAU, ESQ.
AKERMAN LLP




                                                                  Nevada Bar No. 8215                                        Nevada Bar No. 4958
                                                            14    JAMIE K. COMBS, ESQ.                                       TIMOTHY E. RHODA, ESQ.
                                                                  Nevada Bar No. 13088                                       Nevada Bar No. 7878
                                                            15    1635 Village Center Circle, Suite 200                      9120 West Post Road, Suite 100
                                                                  Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89148
                                                            16
                                                                  Attorneys for plaintiff Bank of America, N.A.,             Attorneys for defendant Airmotive Investments,
                                                            17
                                                                  successor by merger to BAC Home Loans                      LLC
                                                            18    Servicnig, LP f/k/a Countrywide Home Loans
                                                                  Servicing, LP
                                                            19

                                                            20

                                                            21                                                       ORDER
                                                            22                IT IS SO ORDERED:
                                                            23
                                                                                                                    ______________________________________
                                                            24
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                            25                                                      Case No.:
                                                                                                                    Dated:    2:16-cv-01932-APG-EJY
                                                                                                                           February   26, 2020.

                                                            26                                                      ______________________________________
                                                                                                                    DATED
                                                            27

                                                            28
                                                                                                                         2
                                                                 52117348;1
